Citation Nr: 1604912	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  10-23 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for service-connected intermittent cardiac arrhythmia with hypertensive heart disease from December 9, 2011 through April 4, 2014. 

2.  Entitlement to an increased rating in excess of 60 percent for service-connected intermittent cardiac arrhythmia with hypertensive heart disease,  from April 5, 2014.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected intermittent cardiac arrhythmia with hypertensive heart disease, prior to April 5, 2014,.  



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to August 1974, from November 1974 to April 1977, and from December 1980 to February 1981.  

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2012 rating decision in which the RO continued a 30 percent rating for intermittent cardiac arrhythmia with hypertensive heart disease.  In June 2012, the Veteran filed a notice of disagreement (NOD), and in August 2012, the RO issued a statement of the case (SOC).  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2012. 

In November 2013, the Board expanded the appeal to include a claim for a TDIU, as there was evidence of record (namely the February 2012 QTC examination report) which reflected that fatigue and shortness of breath associated with the Veteran's intermittent cardiac arrhythmia with hypertensive heart disease impacted her ability to work.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  At that time, the  Board also remanded the increased rating and TDIU claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  

Thereafter, in June 2014, the RO awarded a higher, 60 percent rating for intermittent cardiac arrhythmia with hypertensive heart disease, as well as a TDIU, effective April 5, 2014.  

However, inasmuch as higher ratings for the Veteran's heart disease are available before and after April 5, 2014,  and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as to evaluation of the Veteran's  intermittent cardiac arrhythmia with hypertensive heart disease to encompass the first and second matters reflected on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Also, with respect to the TDIU award, in June 2014, the Veteran filed  an NOD as to the effective date assigned for the award, and the RO issued an SOC on that matter in August 2014.  While the Veteran did not subsequently perfect an appeal with respect to that matter, the Board points out that, inasmuch as the matter of the Veteran's entitlement to a TDIU due to the heart disease under consideration has been deemed a component of the current claim for higher rating (see Rice, supra), and a TDIU has been granted from April 5, 2014, the matter of the Veteran's entitlement to a TDIU due to the disability under consideration, for the period prior to April 5, 2014, remains before the Board.  

As for the matter of representation, the Board notes that, while the Veteran was previously represented by the Oklahoma Department of Veterans Affairs, in August 2012, before certification of the Veteran revoked power of attorney for that organization by way of a letter sent to the VA.  As the Veteran has not obtained another representative, the Board continues to recognize the Veteran as proceeding pro se in this appeal.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.



As a final preliminary matter, the Board notes that the Veteran has filed a timely NOD as to the denial of a claim for entitlement to service connection for poor vision (also claimed as a bilateral eye condition).  See May 2015 rating decision; August 2015 statement.  Notably, the RO has not yet issued an SOC addressing this issue, although review of the record shows the RO has acknowledged that this issue is pending, such that an SOC is likely forthcoming.  See January 2016 rating decision.  Nonetheless, to ensure that appropriate action is taken on the Veteran's NOD, this matter is referred to the agency of original jurisdiction (AOJ).for appropriate action.  See 38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  For the period from December 9, 2011 to April 4, 2014, the Veteran's intermittent cardiac arrhythmia with hypertensive heart disease was manifested by cardiac hypertrophy, a workload of more than 7 to 10 METs with dyspnea and fatigue, and left ventricular ejection fraction of 70 percent.  

3.  Since April 5, 2014, the Veteran's intermittent cardiac arrhythmia with hypertensive heart disease has been manifested by a workload of more than 3 to 5 METs and left ventricular ejection fraction of 60 to 65 percent. 

4.  The applicable schedular criteria are adequate to evaluate the Veteran's intermittent cardiac arrhythmia with hypertensive heart disease at all pertinent points.  

5.  For the period prior to April 5, 2014, the Veteran's service-connected intermittent cardiac arrhythmia with hypertensive heart disease is not shown to have precluded the Veteran from obtaining or retaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent intermittent cardiac arrhythmia with hypertensive heart disease, for the period from December 9, 2011 through April 4, 2014, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.104, DC 7007 (2015).

2.  The criteria for a disability rating in excess of 60 percent intermittent cardiac arrhythmia with hypertensive heart disease, for the period from April 5, 2014, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.104, DC 7007 (2015).

3.  The criteria for a TDIU due to service-connected intermittent cardiac arrhythmia with hypertensive heart disease, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), prior to April 5, 2014, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340.3.341, 4.16, 419 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Id.  

Furthermore, with respect to claims for increase, the VCAA notice requirements include notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affirmed in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ, to include the AMC.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, a pre-rating letter dated in January 2012 provided notice to the Veteran regarding the information and evidence needed to substantiate her increased rating claim.  The letter also informed the Veteran of what information and evidence must be submitted by her, and what information and evidence would be obtained by VA.  The letter further advised the Veteran of general information pertaining to VA's assignment of disability ratings and effective dates.  The May 2012 rating decision reflects the AOJ's initial adjudication of the increased rating claim after the issuance of the January 2012 letter.  Thereafter, an August 2012 SOC set forth the specific criteria for higher ratings under for hypertensive heart disease, i.e., the criteria under which the Veteran's service-connected disability is evaluated (the timing and form of which suffices, in part, for Dingess/Hartman).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of VA examinations, VA outpatient treatment records, reports of private evaluation, and the numerous written statements provided by the Veteran, all of which have been considered in connection with this appeal.  The Board notes that the examinations afforded the Veteran were adequate to allow proper adjudication of the issue on appeal.  Hence, the Board finds that no further AOJ action to develop any claim herein decided, prior to appellate consideration, is required.

The Board notes that the purposes of the November 2013 remand were fulfilled, as the record reflects that, in December 2013, the AOJ provided the Veteran with notice of the information and evidence needed to substantiate a TDIU claim and requested that she complete the VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) also provided to her.  The AOJ also provided the Veteran an opportunity to identify any outstanding private treatment records relevant to her service-connected heart disability and obtained the records identified by the Veteran, which consisted of treatment records from Comanche County Memorial Hospital.  Finally, the record reflects that, in April 2014, the Veteran was provided a VA examination for evaluation of heart disability, that included findings responsive to all of the Board's directives and questions, and the Veteran has been provided  rating criteria used to evaluate her heart disability.  Therefore, the Board also finds that there has been substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, not strict, compliance is required).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran was notified and made aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Because the AOJ has already assigned staged ratings for the Veteran's heart disability, the Board must consider the propriety of the rating at each stage, as well as whether any further staged rating is warranted.

Historically, the Veteran was initially awarded service connection for intermittent cardiac arrhythmia with suspected premature ventricular contractions by way of a September 1978 rating decision, in which the AOJ assigned an initial, noncompensable rating, effective July 15, 1977.  In January 2000, the AOJ awarded a higher 10 percent rating, effective February 4, 1999.  Thereafter, in a July 2008 rating decision, the AOJ awarded a higher 30 percent rating, effective from February 5, 2008.  In that decision, the AOJ recharacterized the Veteran's heart disability as intermittent cardiac arrhythmia with suspected premature ventricular contractions with hypertensive heart disease.  [Thereafter, in December 2011, the Veteran's disability was recharacterized as intermittent cardiac arrhythmia with hypertensive heart disease.]

On December 9, 2011, the Veteran submitted a written statement regarding her heart disability, which the AOJ accepted as an informal increased rating claim.  As noted, in a May 2012 rating decision, the AOJ continued the 30 percent rating assigned for intermittent cardiac arrhythmia with hypertensive heart disease.  The Veteran disagreed with this determination and the current appeal ensued.

While the Veteran's heart disability was initially rated under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7010-7007, which contemplated supraventricular arrhythmias and hypertension heart disease, her disability is currently rated under DC 7007, for hypertensive heart disease.  

Under DC 7007, a 30 percent rating contemplates a workload greater than 5 metabolic equivalents (METs) but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness or syncope; or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram (EKG), echocardiogram (echo) or X-ray.  

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, as it is in this situation, and a laboratory determination of METs by exercise testing cannot be accomplished for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2). 

The next higher 60 percent rating under DC 7007 is warranted when there is more than one episode of acute congestive heart failure in the past year, or; a workload that is greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness or syncope, or; when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  A 100 percent rating is warranted where there is chronic congestive heart failure, or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

A.  Period from December 9, 2011 to April 4, 2014

The evidence pertinent to the claim for a higher rating from December 9, 2011 through April 4, 2014, consists of a February 2012 VA examination report, VA and private treatment records, and statements submitted by the Veteran in support of her claim.  

In support of her claim, the Veteran has consistently asserted that her heart disability is more severe than as currently evaluated and warrants a higher rating earlier than April 5, 2014.  As for VA and private treatment records, while the available records variously document the Veteran's complaints and treatment for chest pain specifically and her service-connected heart disability in general, the treatment records dated from December 9, 2011 to April 4, 2014 do not contain any information or evidence necessary to rate the heart disability under the relevant rating criteria, such as the Veteran's MET workload, or findings of cardiac hypertrophy or dilatation, acute congestive heart failure, or left ventricular ejection fraction.  Therefore, the VA and private treatment records dated from December 9, 2011 to April 4, 2014 will not be discussed in any further detail.  

During the February 2012 VA examination, the examiner continued the Veteran's diagnosis of intermittent cardiac arrhythmia with hypertensive heart disease, which he noted required continuous medication for control but had not required hospitalization.  He noted the Veteran had intermittent (paroxysmal) cardiac arrhythmia with more than four episodes in the past 12 months which have been documented by EKG.  The examiner also noted there was evidence of cardiac hypertrophy, as evidenced by chest x-ray and echocardiogram in February 2012, further noting that the February 2012 echocardiogram also revealed evidence of cardiac dilation.  As for the February 2012 echocardiogram, the examiner noted there was evidence of normal wall motion and thickness but that left ventricular ejection fraction was 70 percent.  He further stated that, based upon interview testing, the Veteran is able to achieve a workload of more than 7 to 10 METs, with dyspnea and fatigue, which is consistent with climbing stairs quickly, moderate bicycling, sawing wood, and jogging.  The examiner also noted there was no evidence of ischemic heart disease, myocardial infarction, congestive heart failure, or a heart valve condition.  The examiner stated that the Veteran's heart condition impacts her ability to work due to her fatigue and shortness of breath.  

Considering the evidence of record in light of the applicable diagnostic criteria and rating considerations delineated above, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's heart disability from December 9, 2011 to April 4, 2014.  

While the pertinent evidence shows the Veteran's disability was manifested by cardiac hypertrophy, a workload of more than 7 to 10 METs with dyspnea and fatigue, and left ventricular ejection fraction of 70 percent, these findings are more consistent with the level of disability contemplated by the 30 percent rating under DC 7007.  There is no competent medical evidence dated from December 9, 2011 to April 4, 2014 showing the Veteran's heart disability was manifested by acute congestive heart failure at any relevant time, a workload greater than 3 METs but not greater than 5 METs that resulted in dyspnea, fatigue, angina, dizziness or syncope, or when left ventricular dysfunction with an ejection fraction of 30 to 50 percent to warrant the next higher 60 percent rating higher under DC 7007.  

It follows, then, that the criteria for any higher disability rating under DC 7007, from December 9, 2011 to April 4, 2014, for the heart disability are not met.  

The Board has also considered the applicability of alternative diagnostic codes for rating the heart disability but finds that no other diagnostic code provides a basis for a higher rating at any point from December 9, 2011 to April 4, 2014.  Notably, a, 30 percent is the highest possible rating available under DC 7010, for supraventricular arrhythmias, and the evidence does not show the Veteran's service-connected heart disability is manifested by valvular heart disease, endocarditis, pericarditis, pericardial adhesions, syphilitic heart disease, coronary heart disease, myocardial infarction, hyperthyroid heart disease, ventricular arrhythmias, atrioventricular block, or cardiomyopathy to warrant applications of DCs 7000 to 7015 (excluding DCs 7007 and 7010) or DC 7020.  Also, the heart disability is not shown to involve any factor(s) that warrant evaluation under any other provision(s) of VA's rating schedule.

B.  Period from April 5, 2014.

The evidence pertinent to the claim for a higher rating from April 5, 2014 consists of an April 2014 VA examination report, VA and private treatment records, and statements submitted by the Veteran in support of her claim wherein she asserts that her heart disability is more severe than as currently evaluated.  

As noted, the evidentiary record also contains private and VA treatment records dated from April 2014 to August 2015, which variously document the Veteran's complaints and treatment for her service-connected heart disability in general.  However, the only treatment record that contains evidence useful in evaluating the Veteran's heart disability under the rating criteria is a January 2015 VA treatment record which reflects that she presented to the emergency department with complaints of chest pain, inter alia, that was in the substernal area and occurred after eating and lying down.  An EKG was conducted that day, which revealed left ventricular hypertrophy of 56 percent by voltage, without any ischemic changes.  A chest x-ray at that time also revealed evidence of mild cardiomegaly; however, cardiomegaly is not contemplated by the Veteran's service-connected intermittent cardiac arrhythmia with hypertensive heart disease disability. 

During the April 2014 VA examination, the examiner continued the Veteran's diagnosis of supraventricular arrhythmias and hypertensive heart disease, which he noted was manifested by daily symptoms, including shortness of breath with exertion, dizziness, and fatigue, but no episodes of syncope.  The examiner noted the Veteran's heart condition requires continuous medication for control.  The examiner also noted there was evidence of cardiac arrhythmia on the April 2014 EKG-specifically, intermittent (paroxysmal) supraventricular tachycardia, which the examiner noted was not manifested by any episodes documented on EKG in the past 12 months, as well as no evidence of atrial fibrillation.  There was also no evidence of cardiac hypertrophy or dilation and the Veteran's chest x-ray was normal.  However, an echocardiogram revealed left ventricular ejection fraction of 60 to 65 percent, with normal wall motion and thickness.  There was also no evidence of myocardial infraction, congestive heart failure, or a history of hospitalizations.  

The examiner interviewed the Veteran and estimated that her workload was more than 3 to 5 METs, with dyspnea, fatigue, and dizziness, which is consistent with light yard work, mowing the lawn, and brisk walking.  The examiner noted the Veteran expressed uncertainty as to whether she could achieve 3 to 5 METs; however, the examiner's estimation of the Veteran's MET workload is considered the most competent, credible, and probative evidence of record in this regard, as his estimation is based upon his interview of the Veteran regarding her heart disability and the functional impairment caused thereby, examination of the Veteran, and his medical expertise.  In this regard, the examiner stated that interview based METs most accurately reflect the Veteran's current cardiac functioning level, further noting that the Veteran's history of hypertensive urgency and intermittent arrhythmia have the potential to be an obstacle to performance of a nuclear exercise treadmill test and require cardiologist clearance prior to performance of a study that has the potential to cause death.

Considering the foregoing evidence of record in light of the applicable diagnostic criteria and rating considerations delineated above, the Board finds that a rating in excess of 60 percent is not warranted for the Veteran's heart disability at any point since April 5, 2014.  

As noted, the pertinent evidence shows the Veteran's heart disability increased in severity, such that the Veteran's workload of METs was estimated as more than 3 to 5 METs and manifested by left ventricular ejection fraction of 60 to 65 percent due to dyspnea, fatigue, and dizziness.  However, these findings more nearly approximately the level of disability contemplated by the 60 percent rating under DC 7007.  There is no competent medical evidence dated from April 5, 2014 showing the Veteran's heart disability was manifested by chronic congestive heart failure, a workload of 3 METs or less, or left ventricular ejection fraction less than 30 percent to warrant the next higher, 100 percent rating higher under DC 7007.  

The Board has also considered the applicability of alternative diagnostic codes for rating the heart disability but finds that no other diagnostic code provides a basis for a higher rating at any point from April 5, 2014, including DC 7010 for supraventricular arrhythmia or any of the cardiac disabilities contemplated by the rating criteria, including coronary heart disease or myocardial infarction.  See 38 C.F.R. § 4.104, DCs 7000 to 7020.  Also, the heart disability is not shown to involve any factor(s) that warrant evaluation under any other provision(s) of VA's rating schedule.

C.  Other Considerations

In evaluating the disability filed at each stage,  the Board has considered the Veteran's assertions advanced in support of her claim.  However, as the evidence  needed to support higher ratings require appropriate testing results and clinical findings, the lay assertions made in support of the Veteran's claim for a higher rating are not entitled to more weight than the results of testing administered by, and objective findings rendered by, trained medical professionals.  See 38 C.F.R. § 3.159 (a)(1); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  As explained in detail above, such evidence indicates that a higher rating for the service-connected heart disability is not warranted during either period under consideration. 

Additionally, the Board finds that, at no point pertinent to this appeal, has the Veteran's service-connected heart disability reflected so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra.

In this case, the Board finds that the schedular criteria is adequate to rate the service-connected heart disability from December 9, 2011 to April 4, 2014, and since  April 5, 2014, as the rating schedule fully contemplates the described symptomatology, including the Veteran's cardiac hypertrophy, MET workload, and left ventricular hypertrophy, and provides for ratings higher than that assigned based on more significant cardiac complications and functional impairment, including congestive heart failure.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability. 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's heart disability is appropriately rated as a single disability and there is no additional cardiac functional impairment that has not been attributed to or considered in conjunction with a service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no basis for any further staged rating of the Veteran's heart disability, pursuant to Fenderson, and that the increased rating claims on appeal must be denied.  In reaching the conclusions to deny these claims, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (2015).

D.  TDIU

As indicated in the Introduction, above, a claim for TDIU is considered a component of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  See Rice, supra.  Here, the Veteran has asserted that her service-connected intermittent cardiac arrhythmia with hypertensive heart disease has prevented her from securing or following a substantial gainful occupation.  See December 2013 VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability.  

Also as indicated above, as the AOJ has  awarded the Veteran a TDIU, , effective April 5, 2014,  the Board must consider whether a TDIU due to her heart disability is warranted prior to that date.  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation but reasons of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration of all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educations and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b). 

The Veteran's service-connected disability(ies), alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his/her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Prior to April 5, 2014, the Veteran's service-connected intermittent cardiac arrhythmia with hypertensive heart disease was rated as 30 percent disabling.  Thus, for the period prior to April 5, 2014, the percentage requirements for award of a schedular TDIU, pursuant to 38 C.F.R. § 4.16(a), are not met.  However, entitlement to a TDIU, on an extra- schedular basis (pursuant to the specifically prescribed procedures set forth in 38 C.F.R. § 4.16(b)), may nonetheless be established, if the Veteran is shown to be unemployable by reason of his service-connected disability.  Id.  

In this case, there is evidence dated prior to April 5, 2014, which reflects that the Veteran's service-connected heart disability impacted her ability to work.  Indeed, as noted, the February 2012 VAX/QTC examination report reflects that fatigue and shortness of breath associated with the Veteran's service-connected intermittent cardiac arrhythmia with hypertensive heart disease impacted her ability to work.  However, in evaluating the Veteran's entitlement to a TDIU, the Board finds probative that the February 2012 examiner also estimated that, as a result of dyspnea and fatigue, the Veteran was able to achieve a workload of more than 7 to 10 METs, which he further stated was consistent with climbing stairs quickly, moderate bicycling, sawing wood, and jogging.  Therefore, while the Veteran's heart disability impacted her ability to work, this evidence shows she continued to be able to perform rigorous activity, a fact which tends to weigh against a finding that her heart disability rendered her unemployable prior to April 5, 2014.  

In this context, the Board also finds probative that evidence of record shows that, while the Veteran stopped working in April 2010, no concessions were made by her employers and she did not lose any time from work as a result of her service-connected disability while she was employed.  See January 2014 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, from Great Plains Foundation and Oklahoma Department of Corrections.  

In light of the foregoing evidence, the Board finds that, despite the Veteran's considerable symptoms associated with intermittent cardiac arrhythmia with hypertensive heart disease, the evidence shows that, for the period prior to April 5, 2014, the functional impairment caused by her service-connected heart disability was not so severe that it likely rendered her unable to secure and maintain gainful employment.  As noted, the Veteran was able to perform vigorous activity, which weights against a finding that she was unable to perform at least sedentary employment.  Therefore, while the Veteran's service-connected heart disability certainly impacted her ability to perform certain duties, there is no medical evidence indicating that her heart disability rendered her unemployable prior to April 5, 2014.  

The Board has considered the Veteran's assertions that she was unable to continue working as a correctional officer as a result of her service-connected intermittent cardiac arrhythmia with hypertensive heart disease.  However, the Veteran does not possess expertise in medical or vocational matters and, thus, cannot competently opine on the question of whether such symptoms actually rendered her unemployable during the period in question.  See, e.g., 38 C.F.R. § 3.159; Bostain, supra.

In sum, while evidence shows that, during the pertinent period prior to April 5, 2014, the Veteran's intermittent cardiac arrhythmia with hypertensive heart disease resulted in  occupational impairment consistent with the 30 percent rating assigned for that period, the weight of the evidence shows she was able to continue performing vigorous activity, and thus indicates that she was not rendered unemployable by her heart disability during such period.  

Under these circumstances, the Board finds that, referral of the claim for extra-schedular consideration, pursuant to 38 C.F.R. § 4.16(b), is not warranted, and that the claim for a TDIU, to include on an extra-schedular basis pursuant  to 38 C.F.R. § 4.16(b),  prior to April 5, 2014, must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence weighs against assignment of a TDIU prior to April 5, 2014, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.







	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 30 percent for intermittent cardiac arrhythmia with hypertensive heart disease, from December 9, 2011 through April 4, 2014, is denied. 

A rating in excess of 60 percent for intermittent cardiac arrhythmia with hypertensive heart disease, from April 5, 2014, is denied.

A TDIU due to service-connected intermittent cardiac arrhythmia with hypertensive heart disease, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), is denied.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


